DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 12/07/2021.  Claims 1 and 13 have been amended. Therefore, Claims 1-17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 13 is/are directed to a machine (concrete thing, consisting of parts, or of certain devices and combination of devices) and a process (an act or step, or a series of acts or steps).  Thus, the claims fall within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claim 13 recites:
“acquiring…data format specification information comprising information specifying at least one data format uniquely created by a data provider”, “for each specified data format, at least one compatible data format”, “registering the data format specification information”, “acquiring…provider-side metadata including data description information describing a specification of the data to be provided and provision request information describing a desired condition on a provider side comprising a condition to be satisfied in order to provide the data”, “acquiring…user-side metadata including data description information describing a specification of data that is to be used and use request information describing a desired condition on a user side comprising a condition to be satisfied in order to agree to use receive the data”, “comparing the provider-side metadata with the user-side metadata” and “generating without a communication, in response to a match between the specifications of the data and the desired condition, contract information pertaining to data provision” 
The limitations above demonstrate, independent claims 1 &13 are directed toward the abstract idea of data mediation practices pertaining to registering provider-side information and user-side information, generating and managing contract 
	The Applicant’s Specification emphasizes in ¶ 0069, (a) Data providers register provision data descriptions in the data distribution information server 10.  (b) The data providers register provision requests in the data distribution information server 10. At this time, the IDs of the registered provision data descriptions are described in the provision requests. The data providers, in the case of wanting to use of the data collection function, also register data collection setting conditions.  (c) Data users register use data descriptions in the data distribution information server 10. (d) The data users register use requests in the data distribution information server 10.  


As such, claims 1 & 13 fall within the certain methods of organizing human activity grouping because the series of acquiring steps describe activities a data provider follows to register provision data and data user follows to request use of provision data which can be reasonably characterized as managing personal behavior or interactions between people. Additionally, the steps of comparing provider-side and user-side information and generating contract information pertaining to a data provision can be reasonably characterized as a commercial or legal interaction, i.e., managing data provision(s) between a data provider and a user. The data provision specifies the parties and the terms of delivery of the data which is an agreement in the form of contracts. Similarly, the limitations of comparing provider-side and user-side information and generating contract information can be reasonably characterized as mental processes that entail steps of “observation, evaluation, judgement, opinion.” As such, the limitations as recited in the claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data distribution management system”,  “a provider device”, “a user terminal”, “a data distribution information server comprising a processor configured with a program”, “a data format specification information database”, “a data delivery information server comprising a processor configured with a program” – see claims 1 and 13 are mere instructions to implement the abstract idea on a computer and do not render the claims patent eligible because the claims require no more than generic computer components (See specification, ¶ 0036, 0050-0051) performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
The other additional element of: “transmitting data from the provider device to the user terminal, in accordance with the contract information, wherein the contract information comprises information identifying a consent form indicating that consent has been received, to automatically transmit the data from the provider device to the user terminal in response to the matching of the metadata.” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g)
The other additional element of: “mediating between a provider device providing data and a user terminal receiving data” is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a data distribution management system”,  “a provider device”, “a user terminal”, “a data distribution information server comprising a processor configured with a program”, “a data format specification information database”, “a data delivery information server comprising a processor configured with a program”  – see claims 1 and 13 are at best adding the words “apply it” (or an equivalent) with the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claims are ineligible at Step 2B.
The other additional elements of: “transmitting data from the provider device to the user terminal, in accordance with the contract information, wherein the contract information comprises information identifying a consent form indicating that consent has been received, to automatically transmit the data from the provider device to the user terminal in response to the matching of the metadata.” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.
At Step 2B, the evaluation of the insignificant extra-solution activity consideration
takes into account whether or not the extra-solution activity is well-known. As discussed in MPEP 2106.05 (d)(II) the Symantec, TLI, and OIP court decisions indicated “receiving and transmitting data over a network” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the transmitting step is/are well-understood, routine, conventional activity is fully supported under Berkhiemer Option 2. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
8.	Claims 2-12 and 14-17 are dependent of claims 1 and 13 and include all the limitations of claims 1 and 13.
Claim 2 further recites “collecting data automatically from the provider device in accordance with a data collection setting condition comprising information defining a procedure for collecting data from the provider device of the provider via a network.”, claim 6 further recites “generating a collection task prescribing an execution date and time for executing data collection from the provider device, based on the data collection setting condition and executing the collection task in response to the execution date and time arriving”, claim 7 further recites “acquiring, from the data provider, data format specification information comprising information relating to a specification of a data format uniquely created by the data provider, the data description information is configured to describe a format ID specifying the data format specification information registered in the data format specification information database”, claim 11 further recites “a data reader database for storing a data reader comprising a program for using data in a data format uniquely created by the data provider, wherein the data reader database is configured to provide the data reader for using the data in the data format uniquely created by the provider to the terminal”, claim 12 further recites “wherein the data reader comprises program configured to convert the data in the data format uniquely created by the data provider into data conforming to a generic data format”, claim 10 further recites “acquiring, from the data format specification information database, a compatible format ID relating to the format ID on the provider side described in the data description information included in the provider-side metadata and determining that the data formats match in response to the format ID on the user side described in the data description information included in the user-side metadata coinciding with one of the format ID on the provider side and the compatible format ID relating thereto”, all add insignificant extra solution activity to the judicial exception (i.e., data gathering, selecting a particular data source or type of data to be manipulated, as discussed in MPEP 2106.05 (g)  Further, as discussed in MPEP 2106.05 (d)(II), the 
Claim 3 recites “wherein the provider-side metadata comprises the data collection setting condition”, claims 4 and 14 recite “wherein the data collection setting condition comprises information on an API for use in data acquisition that is usable by the provider device with respect to another device”, claims 5, 15, 16, 17 recite “wherein the data collection setting condition comprises information relating to a period or a time for acquiring data”,  claim 8 recites “wherein the data format specification information comprises at least one of description of the specification of the data format, information on a file describing the specification of the data format, and a URL of a resource describing the specification of the data format.”, claim 9 recites “wherein the data format specification information is configured to describe a compatible format ID comprising a format ID of a data format that is compatible with the uniquely created data format” which further describe the data and/or information used in conjunction with the judicial exception.  As discussed in MPEP 2106.05 (h), these limitations generally link the use of the judicial exception to a particular technological environment or field of use.


Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues "The Office Action oversimplifies the claims in an attempt to establish that the claims are directed to "organizing human activity" and therefore fails to establish a prima facie case of ineligibility, and the claims are patent eligible under Step 2A, Prong 1. Specifically with regard to "organizing human activity," the MPEP is explicit in that a claim must recite subject matter that falls under one of the enumerated sub-groupings in order to be interpreted as "organizing human activity." However, the Office Action fails to demonstrate that the recited claim elements fall under any of the enumerated sub-groupings. Beyond conclusory statements, the Office Action fails to support the assertions that the claims are directed to "organizing human activity" in the form of "commercial or legal interactions" or "managing personal behavior or relationships or interactions between people." Such conclusory statements fail to satisfy the requirement that reasoning for an assertion of ineligibility is explained "clearly and specifically," and are insufficient to establish a prima facie case of ineligibility."  The Examiner respectfully disagrees.


Applicant further argues "With regard to "commercial or legal interactions," while the word "contract" appears, the Office Action fails to demonstrate that the claims are directed, "as a whole," to contracts or any other commercial or legal interaction in the form of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. To the contrary, the claims recite elements which relate to the operation of a computer in the area of managing the collection and distribution of data that leads to matching and conformity to a format. Specifically, the claims recite elements that enable compatibility between provider-side data and user-side requested data, even when the respective provider-side and user-side data formats do not match. Such elements cannot be reasonably interpreted, in view of established case law and the guidelines set forth in the MPEP, as any of: "contracts," "legal obligations," "advertising," "marketing or sales activities or behaviors," or "business relations." For example, the claims do not recite elements such as providing a transaction guarantee service, as in buySAFE, real estate exchanges, as in Fort Properties, advertising, as in Ultramercial, or processing loan applications, as in Credit Acceptance Corp. Similarly, the above elements cannot be reasonably interpreted as "managing personal behavior," such as budgeting as in Capital One or treating patients as in Meyer. The elements cannot be reasonably interpreted as a "social activity," such as voting as in Voter Verified. The elements cannot be reasonably interpreted as "following rules or instructions," such as instructions for playing a game as in Marco Guldenaar. Likewise, the elements cannot be reasonably interpreted as "teaching." Therefore, any assertion that the claims are directed to "organizing human activity" is improper. As such, the claims fail to recite a judicial exception, and are thus patent eligible under Prong 1 of Step 2A of the Mayo/Alice analysis."  The Examiner respectfully disagrees.

The Examiner finds the response unpersuasive and asserts the performance of the claim limitations using generic computer components, i.e.,  “a data distribution management system”, “a provider device", “a user terminal’, “a data distribution information server comprising a processor configured with a program”, “a data format specification information database’, “a data delivery information server comprising a processor configured with a program” does not preclude the claim limitations from being in the certain methods of organizing human activity grouping. Here, the remarks are an attempt to narrow the abstract idea by describing the limitations enable compatibility between provider-side and user-side formats. Also, the remarks are attempting to 

Applicant further argues "The claims as amended recite subject matter which is integrated into a practical application, and the claims are patent eligible under Step 2A, Prong 2. Notwithstanding the failure of the Office Action to establish a prima facie case of ineligibility, independent claims 1 and 13 are amended to clarify the eligibility of the recited subject matter. In particular, the independent claims are amended to recite "comparing the provider-side metadata with the user-side metadata and generating, without a communication between the provider device and the user terminal, in response to a match between the specifications of the data and the desired condition, contract information pertaining to data provision from the provider device to the user terminal." Therefore, even assuming, arguendo, that the claims do recite a judicial exception, which Applicant disputes, under Prong 2 the claims as amended recite the exception in a manner that would be regarded by one of skill in the art as being practically integrated and thus patent eligible. The claims as amended recite, inter alia, elements which enable the practical application of promoting the distribution and use of data by eliminating steps which would otherwise be required in conventional systems or by preventing a failure due to incompatible formats. That is, the recited elements enable data distribution wherein the user terminal does not need to acquire the provider-side metadata from the provider device, and the provider device does not need to acquire the user-side metadata from the user terminal. Improvements in data distribution constitute a clear improvement to "functioning of a computer or any other technology," and impose a "meaningful limit" on any recited judicial exception. Thus, the claims as amended are patent eligible under Prong 2 of revised Step 2A of the Mayo/Alice analysis."  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts MPEP 2106.05(a) indicates it is important to note the judicial exception alone cannot provide the improvement and merely adding generic computer components to perform the method is not sufficient. The claim must include more than mere instructions to perform the method with generic machinery to qualify as an improvement to an existing technology. Here, the remarks reproduce the amended limitations, i.e., comparing/generating and assert they indicate a practical application of promoting the distribution and use of data by eliminating steps which would otherwise be required in conventional systems or by preventing a failure due to incompatible formats. However, the analysis concludes the specificity of the presently recited techniques is insufficient to establish patent eligibility because it is well-established that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. See, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103

Akazawa (2003/0065794), and Yamamoto (JP-2008312114-A) None of the
prior art alone or in combination teaches the claimed invention recited in claims 1
and 13, wherein the novelty is in the combination of all the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629